Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 Response to Arguments
Regarding the status of the claims, Claim 1, 3, 5-7, and 9-15 are pending. Claims 2, 4 and 8 have been cancelled.
Applicant’s arguments, filed 06/19/2020, with respect to objection of Claim 1 have been fully considered and are persuasive.  The objection of Claim 1 has been overcome.
 Applicant’s arguments, filed 06/19/2020, with respect to 112b rejection of Claim 14 have been fully considered and are persuasive.  The 112b rejection of Claim 14 has been overcome.
Applicant's arguments filed 06/19/2020 have been fully considered but they are not persuasive. 

Regarding LeClair, the anemometer 530 is shown to have a front face which can be seen in Figures 5, 6 and 7. A front face, a side face or a rear face, etc. of a component is not exclusive to just one surface of a side. The front face, the side face, or the rear face of a component would include all surfaces which are on a particular side (such as front side, rear side, back side, etc.) of the component. Thus, the front side of the anemometer 530 as shown in Figures 5, 6, and 7 discloses a front face having multiple surfaces since the currently presented claims do not disclose that the frontal flat face only consists of one surface disposed flat on one plane only. In addition, the surfaces of LeClair are flat such that surfaces are smooth in texture and each surface lie flat on the plane that it is disposed on. Therefore, LeClair discloses the plurality of pressure measurement points includes a first opening (pressure point at the hole in the center of Figures 5-7) located proximate a geometric center of the flat frontal face of the spinner and a second opening (pressure point at one of the holes around the edge of Figures 5-7) proximate an outer edge of the flat front face of the spinner as currently claimed in the independent claims 1, 9 and 13. 
However, the Examiner notes that if the claim indicates the aforementioned first opening and the aforementioned second opening are both disposed on the flat frontal .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is deemed to be indefinite since the claim contains claim verbiage which is redundant to the claim verbiage as claimed in Claim 1. The Examiner recommends removing redundant claim verbiage.

Claim 10 is rejected as being dependent on Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeClair et al. (US 20090142192, hereinafter: “LeClair”) in view of Ritzinger et al. (EP 1288494, hereinafter: “Ritzinger”).

In reference to Claim 1
LeClair discloses:
A measurement system for a wind turbine (100) comprising a plurality of rotor blades (130) and a nacelle (120), the measurement system comprising: a spinner (220 nosecone, 210 boom, 140 hub [0032, 0045]; 530 5-hole pressure anemometer mounted on boom 210 [0036]; Fig. 5-6) disposed at a front of the nacelle, wherein the plurality of rotor blades are mounted to the spinner and arranged to rotate in a rotor plane (plane going through the rotor blades and perpendicular to the axis of rotation), the spinner having a cylindrical shape and comprising a flat frontal face (forward-most front surface of the anemometer 530 mounted on boom 210 having multiple surfaces as shown in 
LeClair also discloses a wind measurement system (230 wind sensing device, 540 pressure sensors) disposed within the spinner, the wind measurement system comprising a pressure differential sensor (“the 5-hole probe 530 could measure the stagnation and static pressure of the oncoming air, in addition to the differential pressure differences produced due to off axis flow (horizontal wind direction), and a differential pressure due to a vertical wind vector (upflow or downflow),” [0036]) connected to the plurality of pressure measurement points located behind the flat frontal face of the spinner within the interior cavity, the pressure differential sensor being configured to determine a difference in pressure between the plurality of pressure measurement points, wherein an output signal of the pressure differential sensor is analyzed to generate a control signal for a yaw drive to correct a yaw angle error between a longitudinal axis of the nacelle and the wind direction.


Although LeClair discloses the sensors 540 are mounted on the boom 210 and 530 is a “5-hole pressure anemometer” and it appears at least a portion of the sensors 540 is disposed interior of the boom 210 [0036, Fig. 5-7], LeClair does not explicitly discloses the spinner defines a cavity and the measuring device is arranged in the cavity behind the windward surface.

Ritzinger teaches:
A measurement system for a wind turbine inherently comprising a plurality of rotor blades mounted to a spinner (4, 5, 6, 12, 30 hub) at a front of a nacelle (“a common equipment carrying tube (12) which is arranged upstream before the rotor of the wind power system and is linked to the rotor hub,” Claim 1, Col. 1, ll. 25-27; Ritzinger) and arranged to rotate in a rotor plane since the spinner is connected to the hub of the rotor [0018, Translated copy], wherein the spinner defines a cavity (“carrier tube 12 is formed as a hollow cylinder in a suitable manner,' [0032, Translated Copy], cavity within 4, 5, 6, 30; Fig. 1-5] and includes a windward surface (outer surface of 4, 5, 6, 12, 30, Fig. 1-2) on an outer surface of the spinner having a plurality of pressure measurement points (points at 1 and 2; Fig. 1-3) extending through the windward surface, the measurement system comprising:	

an analysis module (20 cable outlets, 10) for generating a control signal based on the pressure measurements [0019, 0030, Translated copy]; and 
output means (radio connection, telemetry, electronic or other appropriate means [0019, 0030, 0037]) for issuing the control signal to a controller of the wind turbine.
Based on the teachings of Ritzinger and LeClair, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinner (boom) and the sensing device of LeClair by constructing a cavity inside the spinner and embedding the sensing device in the cavity behind the windward surface as taught by Ritzinger for the purpose of providing a location to dispose the sensing mechanism [0013, 0030, Ritzinger].
The Examiner notes that if the claim indicates the aforementioned first opening and the aforementioned second opening are both disposed on the flat frontal face and are co-planar such that they are disposed on the same plane of the flat frontal face, then it would overcome prior art LeClair.
In reference to Claim 3
LeClair in view of Ritzinger discloses:
The system as claimed in claim 1. In addition, LeClair discloses a first duct (hole in the center of Figures 5-7) connects the first opening to the pressure differential 
In reference to Claim 5
LeClair in view of Ritzinger discloses:
The system as claimed in claim 1. In addition, LeClair discloses the wind measurement system includes an analysis module configured to determine a stagnation pressure value and/or a dynamic pressure value is determined based on pressure measured at the plurality of pressure measurement points. Since LeClair discloses “the 5-hole probe 530 could measure the stagnation and static pressure of the oncoming air, in addition to the differential pressure differences produced due to off axis flow (horizontal wind direction), and a differential pressure due to a vertical wind vector (upflow or downflow),” [0036] and “controllers, processors or other suitable equipment can be used to process received sensor data (e.g., from wind measuring devices) and output various control signals to control the various operating modes or operating characteristics (e.g., yaw direction, blade pitch angle, etc.) of wind turbine 100” [0047]. Thus, the “controllers, processors or other suitable equipment” of LeClair is used as the analysis module to determine a stagnation pressure value and/or a dynamic pressure value.

In reference to Claim 6
LeClair in view of Ritzinger discloses:
The system as claimed in claim 5. LeClair discloses the measuring device (530) measures the difference between a pressure measured at the first measurement point 
In reference to Claim 9
LeClair discloses:
A spinner (220, 230, 210 boom, 140 hub [0032, 0045]; 530 5-hole pressure anemometer mounted on boom 210 [0036]; Fig. 5-6) for a wind turbine, comprising: a flat frontal face (forward-most front surface of the anemometer 530 mounted on boom 210 having multiple surfaces as shown in Figures 5-7) that faces incoming wind flowing in a wind direction; an annular wall (annular wall of 530, 210 and 220) extending from the flat frontal face towards a nacelle (120) of the wind turbine to define a cylindrical shape of the spinner; a plurality of pressure measurement points (see pressure points in Figure 5-7) disposed on the flat frontal face of the spinner, the plurality of pressure measurement points being openings that extend through the flat frontal face of the spinner to allow wind to flow through the flat frontal face of the spinner, wherein the plurality of pressure measurement points include a first opening  (pressure point opening at the hole in the center of Figures 5-7) located proximate a geometric center of the flat frontal face of the spinner and a second opening (pressure point opening at one of the holes around the edge of Figures 5-7) proximate an outer edge of the flat front face of the spinner; and the wind measurement system according to claim 1 arranged within the spinner. 
Although LeClair discloses the sensors 540 are mounted on the boom 210 and 530 is a “5-hole pressure anemometer” and it appears at least a portion of the sensors 540 is disposed interior of the boom 210 [0036, Fig. 5-7], LeClair does not explicitly 

Ritzinger teaches:
A measurement system for a wind turbine inherently comprising a plurality of rotor blades mounted to a spinner (4, 5, 6, 12, 30 hub) at a front of a nacelle (“a common equipment carrying tube (12) which is arranged upstream before the rotor of the wind power system and is linked to the rotor hub,” Claim 1, Col. 1, ll. 25-27; Ritzinger) and arranged to rotate in a rotor plane since the spinner is connected to the hub of the rotor [0018, Translated copy], wherein the spinner defines a cavity (“carrier tube 12 is formed as a hollow cylinder in a suitable manner,' [0032, Translated Copy], cavity within 4, 5, 6, 30; Fig. 1-5] and includes a windward surface (outer surface of 4, 5, 6, 12, 30, Fig. 1-2) on an outer surface of the spinner having a plurality of pressure measurement points (points at 1 and 2; Fig. 1-3) extending through the windward surface, the measurement system comprising:	
a measuring device (10 pressure transducer) arranged in the cavity behind the windward surface for determining a pressure at the plurality of pressure measurement points [0018; Translated Copy, Fig. 4]; 
an analysis module (20 cable outlets, 10) for generating a control signal based on the pressure measurements [0019, 0030, Translated copy]; and 

Based on the teachings of Ritzinger and LeClair, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinner (boom) and the sensing device of LeClair by constructing a cavity inside the spinner and embedding the sensing device in the cavity behind the windward surface as taught by Ritzinger for the purpose of providing a location to dispose the sensing mechanism [0013, 0030, Ritzinger].
In reference to Claim 10
LeClair in view of Ritzinger discloses:
The spinner as claimed in claim 9. In addition, LeClair discloses the flat frontal surface (surface of 530 on boom 210 [0036], Figures 5-7) of the spinner is a flat disc-shaped surface [Figures 5-7].
In reference to Claim 11
LeClair in view of Ritzinger discloses:
A wind turbine (100) comprising the wind measurement system according to claim 1.
In reference to Claim 12
LeClair in view of Ritzinger discloses:
The wind turbine as claimed in claim 11. In addition, LeClair discloses “Controllers, processors or other suitable equipment can be used to process received sensor data (e.g., from wind measuring devices) and output various control signals to control the various operating modes or operating characteristics (e.g., yaw direction, 
In reference to Claim 13
LeClair discloses:
A method of controlling a wind turbine (100) comprising a number of rotor blades (130) mounted to a spinner  (220, 230, 210 boom, 140 hub [0032, 0045]; 530 5-hole pressure anemometer mounted on boom 210 [0036]; Fig. 5-6) at a front of a nacelle (120) and arranged to rotate in a rotor plane, wherein the spinner has a cylindrical shape and comprises a flat frontal face (forward-most end surface of the anemometer 530 mounted on boom 210 as shown in Figures 5-7) that faces incoming wind flowing in a wind direction and an annular wall (annular wall of 530, 210 and 220) extending from the flat frontal face towards the nacelle, the flat frontal face and the annular wall defining the spinner, and a plurality of pressure measurement points disposed on the flat frontal face of the spinner, the plurality of pressure measurement points (see pressure points in Figure 5-7) being openings (540, Fig. 5-7) that extend through the flat frontal face of the spinner to allow wind to flow through the flat frontal face of the spinner, wherein the 
determining a pressure at the plurality of pressure measurement points (holes of 540, Figures 5-7) via a measuring device (530 5-hole pressure anemometer 530) arranged on the spinner (210) [0036].
LeClair also discloses “The pressure at each sensor 540 can be measured and used to calculate various wind characteristics. For example, the 5-hole probe 530 could measure the stagnation and static pressure of the oncoming air, in addition to the differential pressure differences produced due to off axis flow (horizontal wind direction), and a differential pressure due to a vertical wind vector (upflow or downflow),” [0036]. In addition, LeClair discloses “from these measurements the horizontal wind speed, horizontal wind direction, vertical wind speed, vertical wind direction, absolute wind velocity, etc. can be calculated,” [0036]. LeClair discloses controllers, processors, or other suitable equipment can be used as the analysis module “to process received sensor data (e.g., from wind measuring devices) and output various control signals to control the various operating modes or operating characteristics (e.g., yaw direction, blade pitch angle, etc.) of wind turbine 100,” [0047]. Furthermore, LeClair discloses “the horizontal wind direction could be used to adjust the yaw direction to more optimally position the wind turbine so that it faces directly into the wind,” [0047]. Based on the aforementioned disclosure by LeClair, the “controllers, processors, or other suitable 
issuing the control signal to a corresponding controller of the yaw drive of the wind turbine (“Controllers, processors or other suitable equipment can be used to process received sensor data (e.g., from wind measuring devices) and output various control signals to control the various operating modes or operating characteristics (e.g., yaw direction, blade pitch angle, etc.) of wind turbine 100,” [0047]).
Although LeClair discloses the sensors 540 are mounted on the boom 210 and 530 is a “5-hole pressure anemometer” and it appears at least a portion of the sensors 540 is disposed interior of the boom 210 [0036, Fig. 5-7], LeClair does not explicitly discloses the flat frontal face and the annular wall defining an interior cavity of the spinner and the measuring device arranged in the interior cavity of the spinner.

Ritzinger teaches:
A measurement system for a wind turbine inherently comprising a plurality of rotor blades mounted to a spinner (4, 5, 6, 12, 30 hub) at a front of a nacelle (“a common 
a measuring device (10 pressure transducer) arranged in the cavity of the spinner, wherein the cavity is directly behind the windward surface for determining a pressure at the plurality of pressure measurement points [0018; Translated Copy, Fig. 4]; 
an analysis module (20 cable outlets, 10) for generating a control signal based on the pressure measurements [0019, 0030, Translated copy]; and 
output means (radio connection, telemetry, electronic or other appropriate means [0019, 0030, 0037]) for issuing the control signal to a controller of the wind turbine.
Based on the teachings of Ritzinger and LeClair, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinner (boom) and the sensing device of LeClair by constructing a cavity inside the spinner and embedding the sensing device in the cavity behind the windward surface as taught by Ritzinger for the purpose of providing a location to dispose the sensing mechanism [0013, 0030, Ritzinger].
In reference to Claim 14
LeClair in view of Ritzinger discloses:
The method as claimed in claim 13. In addition, LeClair discloses analyzing the determined pressure to further determine a stagnation pressure (“The pressure at each sensor 540 can be measured and used to calculate various wind characteristics. For example, the 5-hole probe 530 could measure the stagnation and static pressure of the oncoming air, in addition to the differential pressure differences produced due to off axis flow (horizontal wind direction), and a differential pressure due to a vertical wind vector (upflow or downflow),” [0036]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeClair et al. (US 20090142192, hereinafter: “LeClair”) in view of Ritzinger et al. (EP 1288494, hereinafter: “Ritzinger”) as applied to claim 5 above, and further in view of Moser et al. (US 20110018269, hereinafter: “Moser”).

In reference to Claim 7
LeClair in view of Ritzinger discloses:
The system as claimed in claim 5. In addition, LeClair discloses the measuring device (530) measures dynamic pressure value [0036] and from these measurements wind speed may be determined [0036]. LeClair discloses "controllers, processors, and other suitable equipment” [0047] can be used as the analysis module and wind speed limit determination module and pitch adjustment module “to process received sensor data (e.g., from wind measuring devices) and output various control signals to control 
LeClair in view of Ritzinger is silent on a start-up/shut-down signal for a controller of the wind turbine, wherein the start-up/shut-down signal is based on the dynamic pressure value.
Moser teaches:
A wind turbine system comprising a controller system which generates a control signal to a controller of a turbine system, such as a shut-down signal based on pressure value detected by the pressure sensor.
Moser [0069] This system is based on an electronic controller, such as a programmable logic controller or a computer, with the purpose to process input information (such as signals from tower position sensors, turntable position sensors, blade angular position sensors, main shaft speed sensors, temperature sensors, mechanical stress sensors, noise and vibration sensors, pressure sensors, fluid level sensors in the equipment, voltage and counter-torque in the grid connection, wind speed and direction sensors, and others) using an algorithm, logic or program resident in the ECS to generate output signals that govern the behavior of the turbine system, such as the rotation of the tower, rotation of the turntable, rotation of the blades using the pitch system, shutdown of the system in case of emergencies or excessive misalignments an others. 

Based on the teachings of LeClair and Moser, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pitch . 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeClair et al. (US 20090142192, hereinafter: “LeClair”) in view of Ritzinger et al. (EP 1288494, hereinafter: “Ritzinger”) as applied to claim 5 above, and further in view of Pedersen (US 20070086893).

In reference to Claim 15
LeClair in view of Ritzinger discloses:
The method as claimed in claim 13. In addition, LeClair discloses pressure is measured at a first pressure measurement point and a pressure measured at a second pressure measurement point and differential pressure differences produced due to off axis flow (horizontal wind direction) by using sensors (540) (Fig. 5-7), thus relationship between the pressure measured at a first pressure measurement point and a second pressure measurement point while an airflow is directed at the rotating spinner while the airflow direction is at various angle to a longitudinal axis of the spinner [0037]. 
Although LeClair in view of Ritzinger does not explicitly disclose establishing a reference relationship between a pressure measured at a first pressure measurement point and a pressure measured at a second pressure measurement point while an airflow is directed at the rotating spinner such that the airflow direction is essentially parallel to a longitudinal axis of the spinner, it appears that the differential pressure 
Pedersen teaches:
A method of controlling a wind turbine comprising a number of rotor blades mounted to a spinner at the front of a nacelle and arranged to rotate in a rotor plane, the method comprising determining a pressure at a plurality of pressure measurement points (13, 15), wherein the pressure measurement points are arranged in front of the rotor plane. Pedersen teaches a calibration step to establish a reference relationship between a pressure measured at a first pressure measurement point (at 15) and a pressure measured at a second pressure measurement point (at 13) while an airflow is directed at the rotating spinner such that the airflow direction is essentially parallel to a longitudinal axis of the spinner [“In the special case where the wind direction and the rotation axis are the same, the pressure reading will be constant,” 0071]. (Figure 9).
Based on the teachings of LeClair and Pedersen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of establishing a reference relationship between a pressure measured at a first pressure measurement point and a pressure measured at a second pressure measurement point while an airflow is directed at the rotating spinner such that the airflow direction is essentially parallel to a longitudinal axis of the spinner as taught by Pedersen for the purpose of to determine the differential pressure at different yaw angles.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745